Order entered March 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00888-CR
                                     No. 05-12-00889-CR

                          DON ALFONSO WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-16710-Y, F10-16711-Y

                                           ORDER
       The Court REINSTATES these appeals.

       On December 19, 2012, the Court ordered the trial court to make findings regarding

whether the record in these appeals could be supplemented with the record of the transfer

proceedings from juvenile court to district court. We have received the supplemental reporter’s

record from the February 21, 2013 hearing on this issue. We ADOPT the trial court’s findings,

which are recited into the record, that: (1) appellant’s counsel Katherine Drew and Christa Dean

from the Dallas County District Attorney’s Office were able to put together the record of the

transfer proceedings; (2) the trial court took judicial notice of the documents the two attorneys

presented to the court; (3) the certification was properly done in juvenile court; (4) appellant
waived his right to a hearing in juvenile court and agreed to be certified as an adult; and (5) the

documents are sufficient to prove the district court’s jurisdiction. The documents from the

certification proceedings are contained in the supplemental reporter’s record as State’s Exhibit

nos. 1, 2, and 3.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                     /s/    DAVID EVANS
                                                            JUSTICE